                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                          CIVIL ACTION NO.: 1:21-CV-00059



Rachel Howald,

                       Plaintiff,
                                                            MOTION TO DISMISS
                      vs.

Ben Lippen School, an assumed business
name for Columbia International University
(formerly known as Columbia Bible
College), and Pamela Kaye Herrington,

                       Defendants.

       Defendant Ben Lippen School, an assumed business name for Columbia International

University (formerly known as Columbia Bible College), (hereinafter “BLS”), by and through its

undersigned attorneys and pursuant to Rules 12(b)(2), 12(b)(4) and 12(b)(5) of the Federal Rules

of Civil Procedure, moves this Court for an Order dismissing the Complaint against it for lack of

personal jurisdiction, for insufficient process and for insufficient service of process. The grounds

Plaintiff Cooper has never been served with a signed Summons or filed Complaint in this matter

as required by Rule 4 of the North Carolina Rules of Civil Procedure.

       This Motion shall be supported by the served unsigned Summons and Complaint, and the

memorandum of law and exhibits filed herewith.




                                    1
       Case 1:21-cv-00059-MR-WCM Document 2 Filed 02/26/21 Page 1 of 3
                                        s/Hannah D. Stetson
                                        Hannah D. Stetson, NC Bar No. 44826
                                        Turner Padget Graham & Laney P.A.
                                        Post Office Box 1473
                                        Columbia, South Carolina 29202
                                        (803) 254-2200 (Telephone)
                                        (803) 799-3957 (Facsimile)
                                        hstetson@turnerpadget.com
February 26, 2021                       ATTORNEYS FOR DEFENDANT
                                        BEN LIPPEN SCHOOL, AN ASSUMED
                                        BUSINESS NAME FOR COLUMBIA
                                        INTERNATIONAL UNIVERSITY
                                        (FORMERLY KNOWN AS COLUMBIA
                                        BIBLE COLLEGE)




                                   2
      Case 1:21-cv-00059-MR-WCM Document 2 Filed 02/26/21 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the MOTION TO DISMISS was duly
served upon counsel for the Plaintiff in accordance with the provisions of Rule 5 of the North
Carolina Rules of Civil Procedure by deposition a copy of the same in the United States Mail, first
class postage prepaid, addressed as follows:

                                 Jonathan S. Shbeeb, Esquire
                                   John B. Riordan, Esquire
                                  Fidelity Law Group, PLLC
                            8511 Davis Lake Parkway, Suite C6-138
                                     Charlotte, NC 28269
                                  Telephone: 704-285-8111

                                 Basyle Tchividjian, Esquire
                                    Landis Graham French
                                 145 E. Rich Avenue, Suite C
                                      Deland, FL 32724
                                  Telephone: 386-734-3451
                           Appearing Pro Hac Vice - Motion Pending

                                     Peter Janci, Esquire
                                       Crewjanci, LLP
                             1200 NW Naito Parkway, Suite 500,
                                   Portland, Oregon 97209
                           Appearing Pro Hac Vice - Motion Pending



       This the 26th day of February, 2021.

                                              s/Hannah D. Stetson
                                              Hannah D. Stetson, NC Bar No. 44826
                                              Turner Padget Graham & Laney P.A.
                                              Post Office Box 1473
                                              Columbia, South Carolina 29202
                                              (803) 254-2200 (Telephone)
                                              (803) 799-3957 (Facsimile)
                                              hstetson@turnerpadget.com
                                              ATTORNEYS FOR DEFENDANT




                                    3
       Case 1:21-cv-00059-MR-WCM Document 2 Filed 02/26/21 Page 3 of 3
